Exhibit 10.2

 

EXECUTION COPY

 

AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) is made
and entered into as of December 5, 2016, by and among (i) each of the SUBSIDIARY
GUARANTORS identified as such on the signature pages to this Guaranty (together
with any additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I, the
“Guarantors”), and (ii) JPMORGAN CHASE BANK, N.A., acting as Administrative
Agent (“Administrative Agent”), for the benefit of the SECURED PARTIES (as
defined in that certain Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; certain capitalized terms used in this Guaranty
have the meanings assigned to such terms in the Credit Agreement unless
expressly otherwise defined in this Guaranty and are incorporated by reference
herein)) entered into among ALMOST FAMILY, INC., a Delaware corporation
(“Borrower”), the Administrative Agent and the Lenders from time to time party
thereto.

 

WHEREAS, the Credit Agreement amends and restates in its entirety the Existing
Credit Agreement (as defined in the Credit Agreement), providing that the
Lenders have severally agreed to make the Commitment for Loans and Letters of
Credit and other financial accommodations to or for the account of the Borrower
upon the terms and subject to the conditions set forth in the Credit Agreement
and, among other things, re-evidences the Borrower’s outstanding obligations
under the Credit Agreement.

 

WHEREAS, certain of the Guarantors executed and delivered that certain Guaranty
dated as of December 2, 2010 (as previously amended, restated, supplemented or
otherwise modified, the “Existing Guaranty”);

 

WHEREAS, each Guarantor party to the Existing Guaranty wishes to affirm its
obligations under the terms of the Existing Guaranty and to amend and restate
the terms of the Existing Guaranty;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors, without limitation and with full
recourse, shall guarantee the payment when due of all Secured Obligations,
including, without limitation, all principal, interest, letter of credit
reimbursement obligations and other amounts that shall be at any time payable by
the Borrower under the Credit Agreement or the other Loan Documents; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Secured
Obligations under the Credit Agreement and the other Loan Documents;

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the premises contained herein and for good
and valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Reaffirmation and Guaranty.  Each
Guarantor party to the Existing Guaranty affirms its obligations under and the
terms and conditions of the Existing Guaranty and agrees that such obligations
remain in full force and effect and are hereby ratified, reaffirmed and
confirmed.  Each Guarantor party to the Existing Guaranty acknowledges and
agrees with the Administrative Agent that the Existing Guaranty is amended,
restated, and superseded in its entirety pursuant to the terms hereof. 
Furthermore, each of the Guarantors, for themselves and their respective
successors and assigns, hereby absolutely, irrevocably and unconditionally
guarantees, jointly and severally with the other Guarantors, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrower
pursuant to the Credit Agreement, (ii) obligations owing under or in connection
with Letters of Credit, (iii) all other amounts payable by the Borrower or any
Subsidiary under the Credit Agreement and the other Loan Documents, and
including, without limitation, all Swap Obligations and Banking Services
Obligations and (iv) the punctual and faithful performance, keeping, observance,
and fulfillment by the Borrower of all of the agreements, conditions, covenants,
and obligations of the Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”;
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor).  Upon
the failure by the Borrower, or any of its Affiliates, as applicable, to pay
punctually any such amount or perform such obligation, subject to any applicable
grace or notice and cure period, each of the Guarantors agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the Credit Agreement or the relevant other Loan
Document, as the case may be.

 

SECTION 2.                            Continuing Guarantee.  Each of the
Guarantors’ obligations hereunder shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash (other than Unliquidated Obligations that have not yet
arisen) and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent, at which time, subject to all the foregoing conditions,
the guarantees made hereunder shall automatically terminate.  The liability of
Guarantors under this Guaranty shall continue, notwithstanding the payment in
full of the Guaranteed Obligations, if any payment made on the Guaranteed
Obligations (including any amount payable by the Borrower or any other party
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or any other Loan Document) is rescinded, must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of the Borrower, or is
subsequently recovered from Lenders under any federal, state or other
bankruptcy, insolvency or similar law, each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time. The Secured Parties shall have
the right of immediate recourse against the Guarantors for full and

 

2

--------------------------------------------------------------------------------


 

immediate payment of the Guaranteed Obligations guaranteed at any time after the
Guaranteed Obligations, or any part thereof, have not been paid in full
according to the tenor and under the terms of the instruments governing such
Guaranteed Obligations, whether on demand, at fixed maturity, or maturity
accelerated by reason of a default (each reference in this Guaranty to rights
and entitlements of the Secured Parties and actions or omissions of the Secured
Parties in connection with the enforcement of this Guaranty shall be construed
to include rights, entitlements, acts and omissions of the Administrative Agent
acting on behalf of the Secured Parties pursuant to the Credit Agreement,
whether or not expressly so indicated).

 

SECTION 3.                            Guaranty Absolute.  Each of the Guarantors
hereby agrees that this Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and is not a guaranty of collection, and Guarantors
therefore agree that neither the Administrative Agent nor the Secured Parties
shall be obligated prior to or as a condition to seeking recourse against or
receiving payment from Guarantors, to do any of the following (although Secured
Parties may do so, in whole or in part, at their sole option), all of which are
hereby unconditionally waived by each of the Guarantors.

 

A.                                    take any steps whatsoever to collect from
the Borrower or to file a claim of any kind against the Borrower; or

 

B.                                    take any steps whatsoever to foreclose,
realize on or deal in any manner with the Collateral; or

 

C.                                    in any other respect exercise any
diligence whatever in collecting or attempting to collect any of the Guaranteed
Obligations by any means.

 

SECTION 4.                            Guaranty Unconditional.  The liability of
each of the Guarantors for payment of the Guaranteed Obligations hereunder shall
be absolute and unconditional, and nothing whatever except actual full payment
to the Secured Parties of all the Guaranteed Obligations shall operate to
discharge any Guarantor’s liability. Accordingly, each Guarantor unconditionally
and irrevocably waives each and every defense which, under principles of
guarantee or suretyship law, would otherwise operate to impair or diminish the
liability such Guarantor. Without limiting the generality of the foregoing, each
Guarantor agrees that none of the following shall diminish or impair the
liability of such Guarantor in any respect (all of which may be done without
notice to any Guarantor of any kind):

 

A.                                    any extensions or renewals (regardless of
the duration of such renewal term) of any of the Guaranteed Obligations, or any
modifications, indulgences, adjustments, forbearances, waivers, compromises,
settlements, or variations of, with regard to, affecting or in connection with
the interest rate, times of payment of principal or interest, or any of the
other terms of any of the Guaranteed Obligations or of any agreement (including
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan Document) entered into with the Borrower, any Guarantor or any other
Person liable or having granted Collateral for or otherwise having entered into
an agreement in connection with any part of the Guaranteed Obligations;

 

3

--------------------------------------------------------------------------------


 

B.                                    the voluntary or involuntary discharge or
release of any of the Guaranteed Obligations, or of any Person liable therefor,
by reason of bankruptcy or insolvency laws or otherwise;

 

C.                                    the acceptance or release, with or without
substitution, by Administrative Agent of any Collateral or other guaranty, or
Collateral for such other guaranty, or any settlement, compromise or extension
with respect to any Collateral, other guaranty or Collateral security for such
other guaranty;

 

D.                                    the invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
act of creating the Guaranteed Obligations or any part thereof is or was ultra
vires, (ii) the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority,
(iii) the Borrower has valid defenses, claims or offsets (whether at law, in
equity or by agreement) which render the Guaranteed Obligations wholly or
partially uncollectible, (iv) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or (v) the documents or instruments pertaining to
the Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

E.                                     any full or partial release of the
liability of the Borrower with respect to the Guaranteed Obligations or any part
thereof, of any Guarantor or any guarantors now or hereafter that are not
parties to this Guaranty, or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations or any
part thereof;

 

F.                                      any surrender, exchange, deterioration,
waste, loss or impairment (including without limitation negligent, willful,
unreasonable or unjustifiable impairment) of any Collateral;

 

G.                                    the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien (even if due to any failure on the part of the Administrative
Agent or any other Secured Party to take any steps to perfect or maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations);

 

H.                                   the application or allocation by the
Administrative Agent or any other Secured Party of payments, collections or
credits on any portion of the Guaranteed Obligations regardless of what portion
of the Guaranteed Obligations remains unpaid;

 

I.                                        the creation of any new Guaranteed
Obligations covered by this Guaranty or renewal of any existing Guaranteed
Obligations;

 

4

--------------------------------------------------------------------------------


 

J.                                        the making of a demand, or absence of
demand, for payment of the Guaranteed Obligations or giving, or failing to give,
any notice of dishonor or protest or any other notice;

 

K.                                    the voluntary or involuntary subordination
by any Secured Party of its claim(s) with regard to the Guaranteed Obligations
or any collateral security for the Guaranteed Obligations;

 

L.                                     disclosure by any Secured Party or the
failure of any Secured Party to disclose to any Guarantor any information
regarding the Borrower or any other guarantor of the Guaranteed Obligations;

 

M.                                 the failure of any other Subsidiary to sign
or become party to this Guaranty or any amendment, change, or reaffirmation
hereof;

 

N.                                    any change in the Borrower or the
relationship of any Guarantor to the Borrower or any other guarantor of the
Guaranteed Obligations; or

 

O.                                    any lack of diligence by any Secured Party
in collecting or attempting to collect any of the Guaranteed Obligations or
attempting to realize upon the value of any Collateral.

 

SECTION 5.                            General Waivers.  Each Guarantor
unconditionally and irrevocably, knowingly, and expressly waives:

 

A.                                    any acceptance or notice of acceptance of
this Guaranty, presentment, demand or action on delinquency, protest, and the
benefit of any statutes of limitations;

 

B.                                    any rights to assert against the
Administrative Agent and the other Secured Parties any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against the other Guarantors or any other party liable
to the Administrative Agent and the other Secured Parties;

 

C.                                    any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefore against the Administrative
Agent or any other Secured Party which would impair the Administrative Agent or
such Secured Party’s rights against any Guarantor hereunder;

 

D.                                    any and all rights of subrogation,
reimbursement, indemnity, contribution, recourse or other recovery against the
Borrower to the extent any of the same would impair the Administrative Agent or
any Secured Party’s rights against the Borrower or the Collateral; and

 

E.                                     to the maximum extent permitted by law,
any notice, which Guarantor may be otherwise entitled at law or in equity, not
provided for herein or under the other Loan Documents.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

A.                                    Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
the Unliquidated Obligations), the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which the the Issuing Bank or any other Secured Party now
have or may hereafter have against the Borrower, any endorser or any guarantor
of all or any part of the Guaranteed Obligations or any other Person, and until
such time the Guarantors waive any benefit of, and any right to participate in,
any security or collateral given to the Secured Parties, the Issuing Bank and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of the Borrower to the
Administrative Agent, the Issuing Bank or any other Secured Party.  Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably
(x) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or setoff that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full in cash (other
than Unliquidated Obligations) and (B) waives any and all defenses available to
a surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash (other than Unliquidated Obligations that
have not yet arisen).  Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the other
Secured Parties and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the other Secured Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 6(A).

 

B.                                    Each Guarantor agrees that any and all
claims of such Guarantor against the Borrower or any other Guarantor hereunder
(each an “Obligor”) with respect to any Intercompany Indebtedness (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Guaranteed Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness.  Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Administrative Agent
in those assets. No Guarantor shall have any right to possession of any such
asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all Guaranteed Obligations shall have been fully
paid and satisfied (in cash) and all financing arrangements pursuant to any Loan
Document, an Swap Agreement or any Banking Services Agreement have been
terminated.  If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation,

 

6

--------------------------------------------------------------------------------


 

bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Secured Parties, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Secured Parties and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of such Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by such Guarantor as the property of the Secured Parties.  If
any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same.  Each Guarantor agrees
that until the Guaranteed Obligations (other than Unliquidated Obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Secured Parties have
been terminated, no Guarantor will assign or transfer to any Person (other than
the Administrative Agent) any claim any such Guarantor has or may have against
any Obligor.

 

SECTION 7.                            Financial Information.  Each Guarantor
confirms to the Administrative Agent and the other Secured Parties that such
Guarantor independently and without any reliance upon any advice or information
from the Administrative Agent or any other Secured Party in determining whether
to enter into this Guaranty has investigated the operations, business and
finances of the Borrower to such Guarantor’s satisfaction and has adequate means
of assessing those factors in the future, and acknowledges and agrees that
neither the Administrative Agent or any other Secured Party shall have any duty
or obligation to advise such Guarantor or supply such Guarantor with any
information whatsoever concerning the present or future financial condition or
business or affairs of the Borrower.

 

SECTION 8.                            Limitation of Guaranty.  It is the
intention of each Guarantor, the Administrative Agent, and the other Secured
Parties that the amount of the Guaranteed Obligations guaranteed by each
Guarantor pursuant to this Guaranty shall not be in excess of the maximum amount
permitted by fraudulent conveyance, fraudulent transfer or similar laws
applicable to such Guarantor. Accordingly, notwithstanding anything to the
contrary contained in this Guaranty or any other agreement or instrument now or
hereafter executed in connection with any of the Guaranteed Obligations, the
amount of the Guaranteed Obligations guaranteed by each Guarantor by this
Guaranty shall be limited to such amount which after giving effect thereto
(i) would not render such Guarantor insolvent, (ii) would not result in the fair
salable value of the assets of such

 

7

--------------------------------------------------------------------------------


 

Guarantor being less than the amount required to pay such Guarantor’s debts and
other liabilities (including contingent liabilities) as they mature, or
(iii) leave such Guarantor with unreasonably small capital to carry out
Guarantor’s business as now conducted and as proposed to be conducted, including
such Guarantor’s capital needs, as such concepts described in clauses (i),
(ii) and (iii) of this paragraph are determined under applicable law, if the
obligations of such Guarantor hereunder would otherwise be set aside,
terminated, discharged, annulled or voided for such reason by a court of
competent jurisdiction in a proceeding actually pending before such court. For
purposes of this paragraph, the term “applicable law” means as to each Guarantor
each statute, law, ordinance, regulation, order, judgment, injunction or decree
of the United States or any state or commonwealth, any municipality, any foreign
country, or any territory, possession or tribunal applicable to Guarantor.

 

Each Guarantor agrees that in the event of any bankruptcy, reorganization,
winding up, or similar proceedings with respect to the Borrower, no limitation
on the liability of the Borrower on any of the Guaranteed Obligations that may
now or hereafter be imposed by any federal, state or other statute, law,
regulation or judicial or administrative determination applicable to such
proceedings shall in any way limit the obligation hereunder of such Guarantor,
which obligation is co-extensive with the liability of the Borrower as set forth
in the Guaranteed Obligations without regard to any such limitation. In the
event any payment by the Borrower to the Administrative Agent or any other
Secured Party is held to constitute a preference under the bankruptcy laws, or
for any other reason the Administrative Agent or any other Secured Party is
required to refund such payment or pay the amount thereof to any other party,
such payment by the Administrative Agent or such other Secured Party to the
Borrower shall not constitute a release of any Guarantor from any liability
hereunder but such Guarantor agrees to pay such amount to the Administrative
Agent or such other Secured Party, as applicable, upon demand.

 

SECTION 9.                            Representations and Warranties.  Each
Guarantor represents and warrants to the Administrative Agent and the other
Secured Parties that:

 

A.                                    The execution, delivery and performance by
such Guarantor of this Guaranty (i) is authorized by all documents, agreements,
and stipulations limiting the activities of Guarantor, (ii) does not require
approval of any Governmental Authority, (iii) will not violate any provision of
law, any order of any court or any Governmental Authority, or any indenture,
agreement, or other instrument to which such Guarantor is a party or by which
Guarantor or any of such Guarantor’s property is bound, (iv) will not be in
conflict with, result in a breach of or constitute (with or without due notice
and/or lapse of time) a default under any such indenture, agreement or other
instrument, and (v) will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any of such Guarantor’s
property or assets. This Guaranty constitutes the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms.

 

8

--------------------------------------------------------------------------------


 

B.                                    Except as otherwise may be disclosed
pursuant to the Credit Agreement, there is no action, suit or proceeding
pending, or to the knowledge of such Guarantor, threatened, against or affecting
such Guarantor or involving the validity or enforceability of this Guaranty,
including before or by any Governmental Authority, and such Guarantor is not in
default with respect to any order, writ, judgment, decree or demand of any court
or other Governmental Authority.

 

C.                                    Neither this Guaranty nor any certificate
or other document furnished to the Administrative Agent or any other Secured
Party by or on behalf of such Guarantor pursuant to any of the Guaranteed
Obligations contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained herein and therein not misleading. Except as otherwise may
be disclosed pursuant to the Credit Agreement, there are no facts known to such
Guarantor that, individually or in the aggregate, materially adversely affect or
involve any substantial possibility of materially adversely affecting such
Guarantor’s business condition or affairs, properties or assets considered as an
entirety.

 

SECTION 10.                     Joint and Several Liability.  The liability of
each Guarantor as to the Guaranteed Obligations guaranteed hereby shall be joint
and several with any and each other Guarantor of all or any portion of the
Guaranteed Obligations.

 

SECTION 11.                     Successors and Assigns.  This Guaranty shall
inure to the benefit of Administrative Agent and the other Secured Parties and
their respective successors and assigns, including each and every holder or
owner of any of the Guaranteed Obligations guaranteed hereby (including the
assignment of any amounts payable under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or the other Loan Documents in
accordance with the respective terms thereof), and this Guaranty shall be deemed
a separate contract with each such holder and owner.  This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

 

SECTION 12.  Changes in Writing.  No amendment, modification or waiver of this
Guaranty shall be deemed to be made by the Administrative Agent or any other
Secured Party unless in a writing signed by the Administrative Agent, and any
such amendment, modification or waiver shall be strictly construed. No waiver by
Administrative Agent shall be construed or deemed to be a waiver of any other
provision or condition of this Guaranty or a waiver of a subsequent breach of
the same provision or condition, and no failure or delay by the Administrative
Agent or any other Secured Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

SECTION 13.                     Taxes, Expenses of Enforcement, Etc.

 

A.                                    Taxes.

 

(i)                                     Each payment by any Guarantor hereunder
or under any promissory note or application for a Letter of Credit shall be made
without withholding for any Taxes,

 

9

--------------------------------------------------------------------------------


 

unless such withholding is required by any law. If any Guarantor determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Guarantor may so withhold and shall timely pay the full amount
of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.

 

(ii)                                  In addition, such Guarantor shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(iii)                               As soon as practicable after any payment of
Indemnified Taxes by any Guarantor to a Governmental Authority, such Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(iv)                              The Guarantors shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts payable
under this Section 13(A)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 13(A) shall be paid within ten (10) days after the Recipient
delivers to any Guarantor a certificate stating the amount of any Indemnified
Taxes so payable by such Recipient. Such certificate shall be conclusive of the
amount so payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent. In the case of any Lender making a
claim under this Section 13(A) on behalf of any of its beneficial owners, an
indemnity payment under this Section 13(A) shall be due only to the extent that
such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.

 

(v)  By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

 

B.                                    Expenses of Enforcement, Etc.  The
Guarantors agree to reimburse the Administrative Agent and the other Secured
Parties for any reasonable costs and out-of-pocket expenses (including
attorneys’ fees) paid or incurred by the Administrative Agent or any other
Secured Party in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.

 

SECTION 14.                     Severability.  The invalidity or
unenforceability of any one or more provisions of this Guaranty shall not impair
the validity and enforceability of any of the other provisions of this Guaranty.

 

10

--------------------------------------------------------------------------------


 

SECTION 15.                     Notices.  Each Guarantor irrevocably designates
Borrower as the agent for such Guarantor for the purpose of receiving any
notices, requests and other communications from Administrative Agent or any
other Secured Party pursuant to this Guaranty and agrees that notices provided
by Administrative Agent or any other Secured Party to the Borrower shall be
effective as notice to such Guarantor if given in a manner stipulated by
Section 9.01 of the Credit Agreement.

 

SECTION 16.                     Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty or
Article X of the Credit Agreement, as applicable, in respect of Specified Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 25 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section 16 shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s Guaranteed Obligations in accordance with the terms hereof and the
other Loan Documents.  Each Qualified ECP Guarantor intends that this Section 16
constitute, and this Section 16 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As used
herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

SECTION 17.                     Counterparts and Effectiveness.  This Guaranty
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Guaranty. This Guaranty shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Guaranty and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

11

--------------------------------------------------------------------------------


 

SECTION 18.                     Governing Law.  This Guaranty was negotiated in
the Commonwealth of Kentucky and delivered by Guarantors and accepted by
Administrative Agent for the benefit of itself and the ratable benefit of the
Secured Parties in the Commonwealth of Kentucky, and proceeds of the Guaranteed
Obligations have been and/or will be disbursed from the Commonwealth of
Kentucky, which state each Guarantor, Administrative Agent and the other Secured
Parties agree has a substantial relationship to such Guarantor, Administrative
Agent and the other Secured Parties, as applicable, and to the underlying
transaction in connection with which this Guaranty is delivered. This Guaranty,
including matters of construction, validity and performance, and the obligations
arising hereunder, shall be construed in accordance with and otherwise governed
in all respects by the laws of the Commonwealth of Kentucky applicable to
contracts made and performed in such state and any applicable law of the United
States of America, and no defense given or allowed by the laws of any other
state or country shall be interposed in any action hereon unless such defense is
also given or allowed by the laws of the Commonwealth of Kentucky.

 

This Guaranty supplements and is in addition to any other guaranties given by
any Guarantor and any other Persons, respectively, of the Guaranteed
Obligations, and shall not be deemed to be in substitution for nor otherwise
impair in any manner the enforceability of such other guaranties against any
Guarantor or any such other Person.

 

SECTION 19.                  Consent to Jurisdiction and Venue.  Each Guarantor
hereby irrevocably consents to the jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky in connection
with any action or proceeding pertaining to this Guaranty or the Guaranteed
Obligations, and irrevocably agrees that, subject to Administrative Agent’s sole
and absolute election, any actions relating to the Guaranteed Obligations shall
be litigated in such courts, and each Guarantor waives any objection that such
Guarantor may have based on improper venue or forum non conveniens to the
conduct of any proceeding in any such court. Nothing contained in this paragraph
shall affect the right of Administrative Agent or any Secured Party to bring any
action or proceeding against any Guarantor or any Guarantor’s property in the
courts of any other jurisdiction.

 

SECTION 20.                  WAIVER OF TRIAL BY JURY.  THE ADMINISTRATIVE AGENT
AND THE GUARANTORS ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY
JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL AND HEREBY
KNOWINGLY, VOLUNTARILY, UNCONDITIONALLY. AND IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, AND AFTER HAVING CONSULTED OR HAVING HAD AMPLE
OPPORTUNITY TO CONSULT THEIR RESPECTIVE LEGAL COUNSEL CONCERNING THE
CONSEQUENCES OF SUCH WAIVER, TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) BROUGHT TO ENFORCE OR DEFEND
AGAINST COLLECTION OF OR OTHERWISE IN CONNECTION WITH THIS GUARANTY OR THE OTHER
LOAN DOCUMENTS.

 

SECTION 21.                  Limitation of Guaranty.  For purposes of Kentucky
Revised Statute 371.065, the maximum aggregate liability of each Guarantor under
this Guaranty

 

12

--------------------------------------------------------------------------------


 

is $500,000,000.00, exclusive of interest, fees, charges, costs, Swap
Obligations, Banking Services Obligations and reasonable attorneys’ fees (but
this Guaranty will continue until the Guarantor has paid such maximum aggregate
liability, and any interest, fees, charges, costs and fees for which such
Guarantor is liable hereunder, or until (i) all of the Guaranteed Obligations
have been indefeasibly paid in full and all Commitments have been terminated or
(ii) this Guaranty terminated by Administrative Agent, whichever first occurs,
and this Guaranty will so continue irrespective of the aggregate amount of
Guarantor’s obligations and whether or not such obligations from time to time
exceed such maximum aggregate liability).  This Guaranty will terminate on
December 5, 2022, but such termination will not affect the liability of the
undersigned for Guaranteed Obligations incurred or created prior to such date,
or extensions or renewals of interest accruing on, or fees or expenses incurred
with respect to, such Guaranteed Obligations on or after such date.

 

<the balance of this page intentionally has been left blank>

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Agreement on the date
first above written.

 

“Guarantors”

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

1

ADULT DAY CARE OF AMERICA, INC., a Delaware corporation

 

 

 

 

2

AFAM MERGER, INC., a Delaware corporation

 

 

 

 

3

CAMBRIDGE HOME HEALTH CARE, INC., an Ohio corporation

 

 

 

 

4

CAMBRIDGE HOME HEALTH CARE, INC./PRIVATE, an Ohio corporation

 

 

 

 

5

CAMBRIDGE HOME HEALTH CARE HOLDINGS, INC., a Delaware corporation

 

 

 

 

6

CARETENDERS OF CLEVELAND, INC., a Kentucky corporation

 

 

 

 

7

CARETENDERS OF COLUMBUS, INC., a Kentucky corporation

 

 

 

 

8

CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a Kentucky corporation

 

 

 

 

9

NATIONAL HEALTH INDUSTRIES, INC., a Kentucky corporation

 

 

 

 

10

OMNI HOME HEALTH HOLDINGS, INC., a Delaware corporation

 

 

 

 

11

PATIENT CARE MEDICAL SERVICES, INC., a New Jersey corporation

 

 

 

 

12

PATIENT CARE NEW JERSEY, INC., a Delaware corporation

 

 

 

 

13

PATIENT CARE PENNSYLVANIA, INC., a Delaware corporation

 

 

 

 

14

PATIENT CARE, INC., a Delaware corporation

 

 

 

 

15

PRIORITY CARE, INC., a Connecticut corporation

 

 

 

 

16

SUNCREST HEALTHCARE, INC., a Georgia corporation

 

 

 

 

17

SUNCREST HOME HEALTH OF AL, INC., an Alabama corporation

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

18

SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a Tennessee corporation

 

 

 

 

19

SUNCREST HOME HEALTH OF GEORGIA, INC., a Georgia corporation

 

 

 

 

20

SUNCREST HOME HEALTH OF MANCHESTER, INC., a Tennessee corporation

 

 

 

 

21

SUNCREST HOME HEALTH OF NASHVILLE, INC., a Tennessee corporation

 

 

 

 

22

SUNCREST HOME HEALTH OF SOUTH GA, INC., a Georgia corporation

 

 

 

 

23

SUNCREST LBL HOLDINGS, INC., a Tennessee corporation

 

 

 

 

24

SUNCREST TELEHEALTH SERVICES, INC., a Tennessee corporation

 

 

 

 

25

TENNESSEE NURSING SERVICES OF MORRISTOWN, INC., a Tennessee corporation

 

 

 

 

26

TRIGG COUNTY HOME HEALTH, INC., a Kentucky corporation

 

 

 

 

27

AFAM ACQUISITION LLC, a Kentucky limited liability company

 

 

 

 

28

ALMOST FAMILY ACO SERVICES OF KENTUCKY, LLC, a Kentucky limited liability
company

 

 

 

 

29

ALMOST FAMILY ACO SERVICES OF SOUTH FLORIDA, LLC, a Florida limited liability
company

 

 

 

 

30

ALMOST FAMILY ACO SERVICES OF TENNESSEE, LLC, a Tennessee limited liability
company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

31

ALMOST FAMILY PC OF FT. LAUDERDALE, LLC, a Florida limited liability company

 

 

 

 

32

ALMOST FAMILY PC OF KENTUCKY, LLC, a Kentucky limited liability company

 

 

 

 

33

ALMOST FAMILY PC OF SW FLORIDA, LLC, a Florida limited liability company

 

 

 

 

34

ALMOST FAMILY PC OF WEST PALM, LLC, a Florida limited liability company

 

 

 

 

35

BGR ACQUISITION, LLC, a Florida limited liability company

 

 

 

 

36

CARETENDERS OF JACKSONVILLE, LLC, a Florida limited liability company

 

 

 

 

37

CARETENDERS VISITING SERVICES OF DISTRICT 6 LLC, a Kentucky limited liability
company

 

 

 

 

38

CARETENDERS VISITING SERVICES OF DISTRICT 7 LLC, a Kentucky limited liability
company

 

 

 

 

39

CARETENDERS VISITING SERVICES OF GAINESVILLE, LLC, a Florida limited liability
company

 

 

 

 

40

CARETENDERS VISITING SERVICES OF HERNANDO COUNTY, LLC, a Florida limited
liability company

 

 

 

 

41

CARETENDERS VISITING SERVICES OF KENTUCKIANA, LLC, a Kentucky limited liability
company

 

 

 

 

42

CARETENDERS VISITING SERVICES OF COLUMBUS, LLC, an Ohio limited liability
company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

43

CARETENDERS VISITING SERVICES OF OCALA, LLC, a Florida limited liability company

 

 

 

 

44

CARETENDERS VISITING SERVICES OF ORLANDO, LLC, a Kentucky limited liability
company

 

 

 

 

45

CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC, a Florida limited
liability company

 

 

 

 

46

CARETENDERS VISITING SERVICES OF SOUTHERN ILLINOIS, LLC, an Illinois limited
liability company

 

 

 

 

47

CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC, a Florida limited liability
company

 

 

 

 

48

CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC, a Missouri limited liability
company

 

 

 

 

49

CARETENDERS VNA OF OHIO, LLC, an Ohio limited liability company

 

 

 

 

50

CARETENDERS VS OF BOSTON, LLC, a Massachusetts limited liability company

 

 

 

 

51

CARETENDERS VS OF CENTRAL KY, LLC, a Kentucky limited liability company

 

 

 

 

52

CARETENDERS VS OF LINCOLN TRAIL, LLC, a Kentucky limited liability company

 

 

 

 

53

CARETENDERS VS OF LOUISVILLE, LLC, a Kentucky limited liability company

 

 

 

 

54

CARETENDERS VS OF OHIO, LLC, an Ohio limited liability company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

55

CARETENDERS VS OF SE OHIO, LLC, an Ohio limited liability company

 

 

 

 

56

CARETENDERS VS OF WESTERN KY, LLC, a Kentucky limited liability company

 

 

 

 

57

HOME HEALTH AGENCY -CENTRAL PENNSYLVANIA, LLC, a Florida limited liability
company

 

 

 

 

58

HOME HEALTH AGENCY-BREVARD, LLC, a Florida limited liability company

 

 

 

 

59

HOME HEALTH AGENCY-BROWARD, Inc., a Florida corporation

 

 

 

 

60

HOME HEALTH AGENCY -COLLIER, LLC, a Florida limited liability company

 

 

 

 

61

HOME HEALTH AGENCY -HILLSBOROUGH, LLC, a Florida limited liability company

 

 

 

 

62

HOME HEALTH AGENCY -ILLINOIS, LLC, a Florida limited liability company

 

 

 

 

63

HOME HEALTH AGENCY -INDIANA, LLC, a Florida limited liability company

 

 

 

 

64

HOME HEALTH AGENCY - PALM BEACHES, LLC, a Florida limited liability company

 

 

 

 

65

HOME HEALTH AGENCY -PENNSYLVANIA, LLC, a Florida limited liability company

 

 

 

 

66

HOME HEALTH AGENCY -PHILADELPHIA, LLC, a Florida limited liability company

 

 

 

 

67

HOME HEALTH AGENCY -PINELLAS, LLC, a Florida limited liability company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

68

IMPERIUM HEALTH MANAGEMENT, LLC, a Kentucky limited liability company

 

 

 

 

69

IN HOMECARE NETWORK CENTRAL, LLC, an Indiana limited liability company

 

 

 

 

70

IN HOMECARE NETWORK NORTH, LLC, an Indiana limited liability company

 

 

 

 

71

MEDERI CARETENDERS VS OF SE FL, LLC, a Florida limited liability company

 

 

 

 

72

MEDERI CARETENDERS VS OF BROWARD, LLC, a Florida limited liability company

 

 

 

 

73

MEDERI CARETENDERS VS OF SW FL, LLC, a Florida limited liability company

 

 

 

 

74

MEDERI CARETENDERS VS OF TAMPA, LLC, a Florida limited liability company

 

 

 

 

75

OMNI HOME HEALTH SERVICES, LLC, a Delaware limited liability company

 

 

 

 

76

OMNI HOME HEALTH - DISTRICT 1, LLC, a Florida limited liability company

 

 

 

 

77

OMNI HOME HEALTH - DISTRICT 2, LLC, a Florida limited liability company

 

 

 

 

78

OMNI HOME HEALTH - DISTRICT 4, LLC, a Florida limited liability company

 

 

 

 

79

OMNI HOME HEALTH -HERNANDO, LLC, a Florida limited liability company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

80

OMNI HOME HEALTH - JACKSONVILLE, LLC, a Florida limited liability company

 

 

 

 

81

OMNI HEALTH MANAGEMENT, LLC, a Florida limited liability company

 

 

 

 

82

PATIENT CARE CONNECTICUT LLC, a Connecticut limited liability company

 

 

 

 

83

PRINCETON HOME HEALTH, LLC, an Alabama limited liability company

 

 

 

 

84

SUNCREST COMPANION SERVICES, LLC, a Tennessee limited liability company

 

 

 

 

85

SUNCREST HEALTHCARE OF EAST TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

 

86

SUNCREST HEALTHCARE OF MIDDLE TN, LLC, a Tennessee limited liability company

 

 

 

 

87

SUNCREST HEALTHCARE OF WEST TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

 

88

SUNCREST HOME HEALTH OF TAMPA, LLC, a Florida limited liability company

 

 

 

 

89

SUNCREST HOME HEALTH OF MO, INC., a Missouri corporation

 

 

 

 

90

SUNCREST HOME HEALTH OF NORTH CAROLINA, INC., a North Carolina corporation

 

 

 

 

91

SUNCREST HOME HEALTH - SOUTHSIDE, LLC, a Georgia limited liability company

 

 

 

 

92

SUNCREST OUTPATIENT REHAB SERVICES OF TN, LLC, a Tennessee limited liability
company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

93

SUNCREST OUTPATIENT REHAB SERVICES, LLC, a Tennessee limited liability company

 

 

 

 

94

BRACOR, INC., a New York corporation

 

 

 

 

95

BHC SERVICES, INC., a New York corporation

 

 

 

 

96

WESTERN REGION HEALTH CORPORATION, a New York corporation

 

 

 

 

97

WILLCARE, INC., a New York corporation

 

 

 

 

98

PATIENT’S CHOICE HOMECARE, LLC, a Connecticut limited liability company

 

 

 

 

99

CONNECTICUT HOME HEALTH CARE, INCORPORATED, a Connecticut corporation

 

 

 

 

100

LITSON CERTIFIED CARE, INC., a New York corporation

 

 

 

 

101

LITSON HEALTH CARE, INC., a New York corporation

 

 

 

 

102

INGENIOS HEALTH HOLDINGS, INC., a Delaware corporation

 

 

 

 

103

INGENIOS HEALTH CO., a Delaware corporation

 

 

 

 

104

BLACK STONE OPERATIONS, LLC, an Ohio limited liability company

 

 

 

 

105

BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability company

 

 

 

 

106

BLACK STONE OF DAYTON, LLC, an Ohio limited liability company

 

 

 

 

107

BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability company

 

 

 

 

108

BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited liability company

 

 

 

 

109

BLACKSTONE GROUP, LLC, an Ohio limited liability company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

110

BLACKSTONE HEALTH CARE, LLC, an Ohio limited liability company

 

 

 

 

111

S&B HEALTH CARE, LLC, an Ohio limited liability company

 

 

 

 

112

ADVANCED GERIATRIC EDUCATION & CONSULTING, LLC, an Ohio limited liability
company

 

 

 

 

113

BLACK STONE OF NORTHEAST OHIO, LLC, an Ohio limited liability company

 

 

 

 

114

MJ NURSING AT BLACK STONE, LLC, an Ohio limited liability company

 

 

 

 

115

CARE ADVISORS BY BLACK STONE, LLC, an Ohio limited liability company

 

 

 

 

116

ASSISTED CARE BY BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability
company

 

 

 

 

117

HOME HEALTH CARE BY BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability
company

 

 

 

 

118

ASSISTED CARE BY BLACK STONE OF DAYTON, LLC, an Ohio limited liability company

 

 

 

 

119

HOME HEALTH CARE BY BLACK STONE OF DAYTON, LLC, an Ohio limited liability
company

 

 

 

 

120

ASSISTED CARE BY BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability
company

 

 

 

 

121

HOME HEALTH CARE BY BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability
company

 

 

 

 

122

HOME HEALTH CARE BY BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited
liability company

 

 

 

 

123

ASSISTED CARE BY BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited liability
company

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

124

PATIENT CARE OF HUDSON COUNTY, LLC, a New Jersey limited liability company

 

 

 

 

125

LONG TERM SOLUTIONS, INC., a Massachusetts corporation

 

 

 

 

126

HOME HEALTH OF JEFFERSON CO, LLC, a Kentucky limited liability company

 

 

 

 

127

HHA OF WISCONSIN, LLC, a Wisconsin limited liability company

 

 

 

 

128

PATIENT CARE HHA, LLC, a Connecticut limited liability company

 

 

By:

/s/ C. Steven Guenthner

 

 

C. Steven Guenthner, as President, Principal Financial Officer, Secretary and
Treasurer of each Subsidiary Guarantor designated as numbers 1-128 above

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

 

Accepted on behalf of Secured Parties by Administrative Agent

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By

/s/ Will Barry

 

 

Name: Will Barry

 

 

Title: Associate

 

[Signature Page to Amended and Restated Guaranty]

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Amended and Restated Guaranty (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”) made as of December 2, 2016, made by each of the Subsidiaries of
Almost Family, Inc., a Delaware corporation (the “Borrower”) listed on the
signature pages thereto (each an “Initial Guarantor”, and together with any
additional Subsidiaries which become parties to the Guaranty by executing
Guaranty Supplements thereto substantially similar in form and substance hereto,
the “Guarantors”) in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, under the Credit Agreement.  Each capitalized term used
herein and not defined herein shall have the meaning given to it in the
Guaranty.  By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company], agrees to become, and
does hereby become, a Guarantor under the Guaranty and agrees to be bound by
such Guaranty as if originally a party thereto.  By its execution below, the
undersigned represents and warrants as to itself that all of the representations
and warranties contained in Section 8 of the Guaranty are true and correct in
all respects as of the date hereof.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this            day of          , 20   .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------